MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioners’ motion to reopen removal proceedings.
*667Petitioners did not respond to the court’s December 19, 2006 order.
The BIA did not abuse its discretion in denying as untimely petitioners’ motion to reopen, filed nearly three years after the final administrative decision was rendered. See 8 C.F.R. § 1003.2(c)(2) (stating time limits for filings motions to reopen); Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002).
Accordingly, respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.